Name: 95/402/JHA: Council Decision of 25 September 1995 concerning the implementation of the Joint Action on measures implementing Article K.1 of the Treaty on European Union
 Type: Decision
 Subject Matter: information and information processing;  EU finance;  international law;  cooperation policy;  European Union law
 Date Published: 1995-10-06

 Avis juridique important|31995D040295/402/JHA: Council Decision of 25 September 1995 concerning the implementation of the Joint Action on measures implementing Article K.1 of the Treaty on European Union Official Journal L 238 , 06/10/1995 P. 0002 - 0003COUNCIL DECISIONof 25 September 1995concerning the implementation of the Joint Action on measures implementing Article K.1 of the Treaty on European Union(95/402/JHA)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article K.3 (2) (b) and Article K.8 (2) thereof, Having regard to the general budget of the European Communities for 1995, with specific reference to Articles B 5.800, B 5.801 and B 5.802 thereof, Having regard to the Joint Action adopted on the basis of Article K.3 of the Treaty on European Union, on measures implementing Article K.1 of the Treaty (1), HAS DECIDED AS FOLLOWS: Article 1The overall allocation for implementing the part of the abovementioned joint action to be covered by the general budget of the European Communities for 1995 shall be ECU 5,2 million. Article 2Within the framework of the general budget of the European Communities, the amount referred to in Article 1 shall be allocated to the following areas: - asylum-immigration and judicial cooperation: ECU 2 500 000, - police and customs cooperation (including customs cooperation: ECU 400 000): ECU 2 200 000, - transparency of activities under Title VI of the Treaty: ECU 500 000. In order to be eligible, projects must: - involve more than one Member State, or a single Member State if they are of common interest, and- precede or follow up the establishment of provisions under Title VI of the Treaty or facilitate any operational cooperation in the abovementioned areas. Projects may take the form of measures relating to training, the gathering and exchange of information and experience, seminars, studies and publications or other operational measures in support of cooperation activities of the Union. Representatives of third countries may be associated with projects whose purpose waarants it. Article 3Projects for which financing is requested shall be proposed by the Member States or the Commission in the case of areas covered by Article K.1 (1) to (6) of the Treaty, and by the Member States alone in the case of areas covered by Article K.1 (7) to (9) of the Treaty. Article 4The Commission shall prepare any such requests for decision. On the basis of those elements, the projects adopted and the financing allocated to them shall be decided on in a Working Party composed of representatives of the Member States. Article 5The Commission shall be responsible for implementing financing decisions and shall report regularly to the European Parliament and the Council. Article 6Without prejudice to the date of entry into force of this Decision, expenditure shall be considered as eligible for assistance from the budget laid down to the extent that the facts giving rise to the expenditure, subsequent to the request for financing, occur after 31 July 1995. Article 7This Decision shall enter into force on the day of its adoption. It shall apply until 31 December 1995. Done at Brussels, 25 September 1995. For the CouncilThe PresidentJ. A. BELLOCH JULBE(1) See page 1 of this Official Journal.